t c memo united_states tax_court byron hoffman petitioner v commissioner of internal revenue respondent docket no 12889-05l filed date byron hoffman pro_se memorandum opinion ruwe judge this case is before the court on petitioner’s motion for leave to file motion to vacate hereinafter referred to as petitioner’s motion for leave we must decide whether to grant petitioner’s motion for leave at the time the petition was filed petitioner resided in oakland california by order dated date the court changed petitioner’s address to hayward california background on date respondent issued to petitioner a decision letter concerning equivalent_hearing under sec_6330 of the sec_2 decision letter regarding his unpaid federal_income_tax liabilities for and in which respondent’s office of appeals sustained the levy action on date petitioner sent to the court a document which states in relevant part dear tax_court judge the collection_due_process hereafter cdp hearing that i requested has been decided i need your assistance regarding a notice_of_levy i received from the internal_revenue_service hereafter irs for the tax years and i believe that this hearing process has been unfair and biased the irs appeals agent refused to grant me a cdp hearing which i requested on instead she attempted to give me an equivalent_hearing nor did the appeals agent provided sic the information i requested i am filing a petition with the u s tax_court because i believe the irs numbers are wrong and they have violated their own procedures i think the irs is wrong but i am not sure if i am doing this protest right i told the irs i didn’t owe them anything and they still have not shown me any proof to support their claim could you please write to me and let me know the procedure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure while the basis of petitioner’s claim is not entirely clear we note that it is doubtful that a decision letter concerning an equivalent_hearing could be appealed to this court see 114_tc_492 i need the help of the tax_court to clarify this matter i am unclear as to what rules of procedure and evidence were to preside over my collection_due_process_hearing although i asked many times i never received any information on such procedures the agent was no help at all now a whole new procedure is beginning and i am more confused i am unsure of what to do from here will you please advise what my next steps are and if there is public council sic available for my assistance when am i supposed to go to court over this would i receive the assistance of a public defender thank you for reading my letter and trying to help me this document failed to comply with the rules of the court as to the form and content of a proper petition petitioner also failed to submit the required filing fee nevertheless on date the court filed petitioner’s document as an imperfect petition by order dated date the court directed petitioner to file a proper amended petition and to pay the filing fee on or before date the order stated that if an amended petition and the filing fee were not received on or before date the case would be dismissed by order dated date the court extended the time for petitioner to file a proper amended petition and to pay the filing fee until date petitioner paid the filing fee but failed to comply with the court’s orders to file an amended petition on date the court entered an order of dismissal for lack of jurisdiction order of dismissal on date days after the order of dismissal was entered petitioner mailed to the court among other documents a motion to vacate order of dismissal for lack of jurisdiction and amended petition on date days after the order of dismissal was entered the court received petitioner’s motion to vacate and amended petition on date the court returned the aforementioned documents to petitioner unfiled explaining that the order of dismissal was final and the documents were late on date petitioner mailed to the court two documents entitled motion for permission to re-file motions motion for leave and motion to vacate the order of dismissal for lack of jurisdiction motion to vacate on date the court received the documents and filed petitioner’s motion for leave as a motion for leave to file motion to vacate the court received petitioner’s amended petition with the motion for leave and motion to vacate discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time stewart v commissioner t c ___ ___ slip op pincite 81_tc_879 on date we dismissed petitioner’s case for lack of jurisdiction an order of dismissal for lack of jurisdiction is treated as the court’s decision stewart v commissioner supra at ___ slip op pincite 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir stewart v commissioner supra at ___ slip op pincite except for very limited exceptions none of which applies here this court lacks jurisdiction once an order of dismissal for lack of jurisdiction becomes final within the meaning of sec_7481 stewart v commissioner supra at ___ slip op pincite n a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later our rule provides that any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the court’s order of dismissal was entered therefore in order for his motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule heim v commissioner fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later f 2d 8th cir affg tcmemo_1987_1 stewart v commissioner supra at ___ slip op pincite 108_tc_1 petitioner’s original motion to vacate which we will treat as a motion for leave to file a motion to vacate was postmarked and mailed on date which was prior to the expiration of the 90-day appeal period the timely-mailing timely-filing provisions of sec_7502 apply to a motion for leave to file a motion to vacate a decision that is mailed and postmarked prior to but received by the court after the expiration of the 90-day appeal period stewart v commissioner supra at ___ slip op pincite in view of our recent holding in stewart v commissioner supra the court recognizes that the original motion for leave was timely mailed therefore we have jurisdiction to consider petitioner’s motion for leave however whether the court retains jurisdiction over petitioner’s case depends on whether the court grants leave to file petitioner’s motion to vacate id at ___ slip op pincite if the court grants the motion for leave then the time for appeal is extended 113_f3d_1087 9th cir revg tcmemo_1994_604 67_f3d_1489 9th cir affg tcmemo_1992_731 stewart v commissioner supra at ___ slip op pincite however if the motion for leave is not granted the motion to vacate cannot be filed if the motion to vacate is not filed the appeal period is not extended and the order of dismissal for lack of jurisdiction is final the filing of a taxpayer’s motion for leave to file a motion to vacate does not extend the time for appeal unless the court grants the motion for leave and permits the filing of the motion to vacate nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir whether to grant petitioner’s motion for leave is discretionary stewart v commissioner supra at ___ slip op pincite however a timely motion for leave without more is not necessarily sufficient to persuade the court to grant such motion in deciding what action to take we are guided primarily by whether it would be in the interest of justice to vacate the prior decision but we also recognize that litigation must end at sometime 92_tc_1079 manchester group v commissioner tcmemo_1997_576 in 67_f3d_1489 n 9th cir affg tcmemo_1992_731 the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir petitioner failed to file an amended petition or to pay the required filing fee in accordance with the court’s date order on date the court extended the time for petitioner to file an amended petition and to pay the filing fee until date though petitioner paid the filing fee he failed to comply with the court’s orders to file a proper amended petition after his case was dismissed for lack of jurisdiction on date petitioner waited until the time for appeal was about to expire to file his motion for leave petitioner has been afforded several opportunities and sufficient time to file his amended petition petitioner has repeatedly failed to comply with the court’s orders and he has provided no reasonable excuses for his lack of compliance in the exercise of our discretion and in the interests of justice we will deny petitioner’s motion for leave it follows that the court’s order of dismissal for lack of jurisdiction in this case see rice v commissioner tcmemo_2006_236 walther v commissioner tcmemo_2006_247 and sprenger v commissioner tcmemo_2006_248 in each of which the taxpayer’s imperfect petition timing of filings and failure to comply with the court’s orders were similar resulting in the denial of the taxpayer’s motion for leave to file a motion to vacate the order of dismissal for lack of jurisdiction became final on date days after the order was entered to reflect the foregoing an appropriate order will be issued
